—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendants’ motion for summary judgment dismissing the complaint. Plaintiff Mary Gigliotti seeks to recover damages for injuries she sustained when she tripped and fell over a defect in the concrete driveway of defendant church. The defect consisted of a five-eighths-inch deviation in the height of two adjoining concrete slabs. Such a *952small defect is not actionable unless it has the characteristics of a trap, snare or nuisance (see, Tesak v Marine Midland Bank, 254 AD2d 717). Defendants met their initial burden, and plaintiffs failed to raise a triable issue of fact whether the alleged defect has the characteristics of a trap, snare or nuisance (cf., Durr v New York Cent. & Hudson Riv. R. R. Co., 184 NY 320, 324-325; Tesak v Marine Midland Bank, supra). (Appeal from Order of Supreme Court, Niagara County, Koshian, J.— Summary Judgment.) Present — Green, J. P., Hayes, Wisner, Pigott, Jr., and Scudder JJ.